Opinion of the Court
Darden, Judge:
The appellant pleaded guilty to possessing heroin on January 30 and May 15, 1969. Because of the date of these offenses the introduction of a record of nonjudicial Article 15 punishment during the post-finding portion of this court-martial was in error. United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970). Moreover, there is a fair risk of resulting prejudice, since this inadmissible matter reflects a prior absence without leave, two thefts, and disrespect toward a superior officer. Because of the substantial nature of the earlier offenses we think the sentence should be reexamined. Accordingly, the decision of the Court of Military Review as to sentence is reversed. The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review for reconsideration of the sentence in light of this opinion.
Chief Judge Quinn concurs.